DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, there is no antecedent basis for the limitation of “the end-point of the spinal wire” (line 5) and “the proximal entrance of the said tubular guide” (lines 10-11). The limitation of “based on a sheathed bundle of wires and interwoven fibers
Claims 2-13 are rejected for the same reasons as claim 1 by virtue of dependency on claim1.
Claim 2 recites the limitation of “configured for replacing any individual fiber, or any combination of connected segments of fibers, by one or more wires.” It is unclear that the limitation of “replacing any individual fiber” is referred to a manufacturing of assembling step that the surgeon interchange a net, which is made with fibers, with a net, which is made with wires, or Applicant intended to recite that the net comprises of fibers or wires. For examination purpose claim 2 has been interpreted, in view of the specification (see paragraph [0009] of the publication of the instant application), as the net comprises of fibers or wires. Claims 3-4 are rejected for the same reasons as claim 2 by virtue of dependency on claim 2.
Claim 4 recites the limitation of “the guiding tube” in line 10 and “the block tube” in line 14. There is no antecedent basis for this limitation in the claim. It appears that Applicant intended to recite “the tubular guide” which is referred back to “a tubular guide” in claim 1, line 7. For examination purpose these limitations have been interpreted as the tubular guide.
Claims 7-8 recite “the base material”. There is no antecedent basis for this limitation in the claim.
Claim 8 recites “accomplished through the use of special materials.” The limitation of “special materials” render the claim unclear and indefinite because it is unclear what is meant by special materials.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 5,192,286) in view of Belef (US 2002/0095171).

Referring to claim 1, Phan discloses a wrapping cape system (Figs. 1, 2-2A and 3A-3C) for removing blocking items from body vessels based on a sheathed bundle of wires and interwoven fibers having a configuration comprising the interconnection of a spinal wire 18, a chordal wire 28 (col. 4, lines 59-60: “flexible loop member 28”), and a net 26, whereby the spinal wire is stiffer than the chordal wire (attention is directed to Figs. 3A-3C the figures shows that spinal wire 18 maintain is straight configuration while the chordal wire 28 is flexing around the spinal wire (col. 4, lines 51-54: “The pull wire 18 may be formed from any material having sufficient compressive strength and bending stiffness so that it can be used to manipulate slack net structure 26 mounted near its distal end.”). Thus, the spinal wire 18 is stiffer than the chordal wire 28) and one end of the chordal wire 18 is joined with the end portion of the spinal wire, forming a terminal junction; all constituents are passing through a tubular guide 12 (Fig. 1), and are capable of sliding through the tubular guide, as well able to exit from the distal end of the tubular guide; the spinal wire and the chordal wire are having their un-joined free ends available for individual handling, directly or indirectly, through the proximal entrance of the said tubular guide (Fig. 1); the net 26 is linking the spinal wire 18 and the chordal wire 26 and is contractible-expandable in accordance with the contraction condition that when the spinal wire and the chordal wire are aligned, the net is contracted in one dimension and elongated in the other, thus co-aligned with the spinal and chordal wires, whilst when the spinal and chordal wires are in a state of separation the net is expanded and undertaking a two dimensional shape.


	However, in the same field of endeavor, which is a system for removing blocking items from body vessels, Belef discloses a pull string can be attached to the intermediate portion of the wire loop of the system (Figs. 3C-3D) to change the orientation of the mouth of the wire loop, thereby, effective capture the blocking items (para [0071]). In view of Belef’s teachings it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a pull string to the wire loop 28 of Phan so that it too would have the same advantage. Belef also teaches that the distal end of the chordal wire 20 is attached to the distal end-point of the spinal wire 10 (Figs. 1A-1D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to substitute the attachment location of Phan with the attachment location as suggested by Belef since this has been held that it would have been an obvious matter of design choice to one of ordinary skill in the art to design the attachment point of the chordal wire to the spinal wire at the distal portion or distal end-point since such a design does not solve any stated problem.
 	As to the limitation of “performance of a sequence of handling operations involving the application of suitable relative displacements between the tubular guide, the spinal wire, the chordal wire, and the pulling string, as required accordingly, aiming 

Referring to claim 2, Phan/Belef discloses the wrapping cape system according to claim 1 and the net is made from fibers or wires (col. 4, lines 19-27: “Conveniently, the slack net will be formed from a woven or non-woven fabric, or the like, where the interstices between the fibers which form the fabric permit capture of the stone material while allowing flow of the body fluid therethrough. Such fabrics will be composed of a biocompatible material, typically being formed from a natural fiber or an organic polymer, preferably being formed from organic polymers. Thin metallic threads may also be used.”)

Referring to claim 3, Phan/Belef discloses the wrapping cape system according to claim 2, configured for employing a symmetrical configuration comprising two chordal wires, two pulling strings, and two linking nets, with capability of independent handling or handling in unison, for contralateral entrapping (attention is directed to Fig. 1F of Belef’s drawings. The figure shows that two flexible loop 20 and 25 can be attached to the spinal wire. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a second flexible loop with a pull string to the system of Phan since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re. Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
 
Referring to claims 8 and 13, Phan/Belef discloses the wrapping cape system according to claim 1 and the material of the chordal wire 28 is shape memory alloys (col. 5, lines 46-50). Examiner notes that for shape memory material using heat to impart shape memory into the material is old and well known in the art. Furthermore, the step of using heat to impart shape memory into the shape memory material is a product-by-process step. Here it is noted that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 U.S. P.Q. 324 (CCPA 1974).

Again referring to claims 8 and 13, Phan/Belef fail to disclose wherein the softness of the spinal wire is in total or in part adaptable through thermal and/or 

Referring to claim 9, Phan/Belef discloses the wrapping cape system according to claim 1, wherein the fibers of the net are at least sectionally parallel to the chordal wire (Fig. 3C shows the vertical fibers are parallel to the chordal wire 28 in the vertical direction). 

Referring to claim 12, Phan/Belef discloses the wrapping cape system according to claim 1, wherein in an expanded state, the net is spanned between the spinal wire 18 and the chordal wire 28 in a triangular, or a trapezoidal profile or in a combination thereof (examiner notes that the combination is not clearly defined in the claim, therefore, any shape can be interpreted as “a combination shape”). 
 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Belef as applied to claim 1 above and further in view of Siriwong (US 2018/0132873).

Referring to claim 5, Phan/Belef discloses the wrapping cape system according to claim 1 but fail to disclose wherein the softness of the spinal wire and the chordal wire is in total or in part adaptable via adapting their cross-section. However, in the same field of endeavor, which is a system for capturing blocking items from body vessels, Sirivong discloses flexibility of a section can be done by cross-section or the shape the section defines, different size, a different material, a different surface attributes of any combination thereof (para [0060]). In view of Siriwong disclosure it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have made the softness of the spinal and the chordal wire via the techniques as suggested by Siriwong since these techniques are old and well known in the art.
 
Referring to claim 7, Phan/Belef discloses the wrapping cape system according to claim 1. With respect to the limitation of “wherein the softness of the spinal wire and the chordal wire is in total or in part adaptable through thermal and/or chemical treatment of the base material, in conjunction with intentional pretension to predispose the bending of the wires during operation, accomplished through preparatory mechanical processing.” this limitation has been treated as product-by-process. Here it is noted that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 U.S. P.Q. 324 (CCPA 1974).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Belef as applied to claim 1 above and further in view of Teague et al. (US 2003/0135223).

Referring to claim 6, Phan/Belef discloses the wrapping cape system according to claim 1 but fails to disclose wherein the softness of the spinal wire and the chordal wire is in total or in part adaptable via resorting to coiling through spiral winding. However, in the same field of endeavor, which is a system for removing blocking items from body vessels, Teague discloses a wire element 410 is helically wrapped around at least a portion of the core element 110 so as to improve the maneuverability of the device 110 when traversing a tortuous anatomical lumen and when deploying and retracting the helical coil 130 (para [0040] and Fig. 4A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have made the spinal wire and the chordal wire according to the teaching of Teague so that it too would have the same advantage.

Allowable Subject Matter
Claims 4 and 10-11would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771